ORDER

PER CURIAM:
AND NOW, this 26th day of March, 2002, Harry W. Scott, Jr., having been disbarred from the practice of law in the State of New York by Order of the Supreme Court of the *226State of New'York, Appellate Division, Second'Judicial Department, dated August 6, 2001; the said Harry W. Scott, Jr., having been directed on February 8, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable, discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Harry W. Scott, Jr., is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.